UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— X QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended:March 31, 2008 or TRANSITIONREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from: to ————— INTERNATIONAL FOOD PRODUCTS GROUP, INC. (Exact name of registrant as specified in its charter) ————— NEVADA 000-33251 33-0903004 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 620 Newport Center Drive, Suite 1100, Newport Beach, CA92660 (Address of Principal Executive Office) (Zip Code) (949) 759-7775 (Registrant’s telephone number, including area code) 31441 Paseo Campeon, San Juan Capistrano, CA92675 (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was requiredto file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicateby check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer., or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicateby check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes X No The number of shares of the issuer’s Common Stock outstanding as of March 31, 2008is - 1 - PART I – FINANCIAL INFORMATION Item 1. Financial Statements. International Food Products Group, Inc. Financial Statements (Unaudited) As of March 31, 2008 and For Each of the Three-Month and Nine-Month Periods Ended March 31, 2008 and 2007 - 2 - International Food Products Group, Inc. Index to the Financial Statements (Unaudited) As of March 31, 2008 and For Each of the Three-Month and Nine-Month Periods Ended March 31, 2008 and 2007 Financial Statements of International Food Products Group, Inc.: Balance Sheet, March 31, 2008 4 Statements of Operations For Each of the Three-Month and Nine-Month Periods Ended March 31, 2008 and 2007 5 Statements of Cash Flows For Each of the Nine-Month Periods Ended March 31, 2008 and 2007 6 Notes to the Financial Statements 8 - 3 - International Food Products Group, Inc. Balance Sheet (Unaudited) As of March 31, 2008 Assets Current assets: Cash $ 1,568 Prepaid expenses 75,584 Total assets $ 77,152 Liabilities and Shareholders' Deficit Current liabilities: Accounts payable – trade $ 207,178 Accrued payroll 56,530 Other accrued expenses 130,267 Notes Payable 60,859 Total liabilities 454,834 Commitments and contingencies Stockholders’ Deficit Common Stock, $.001 par value, 600,000,000 shares authorized 485,468,501 485,469 Preferred Stock, 16,000,000 shares authorized and issued @.001 16,000 Additional paid-in capital 10,482,545 Accumulated deficit (11,361,696) Total Stockholders’ Equity (377,682) Total liabilities and shareholders' deficit $ 77,152 The accompanying notes are an integral part of the financial statements. - 4 - International Food Products Group, Inc. Statements of Operations (Unaudited) For Each of the Three-Month and Nine-Month Periods Ended March 31, 2008 and 2007 For the Three-Month Period For the Nine-Month Period Periods Ended March 31, Periods Ended March 31, 2008 2007 2008 2007 Gross sales $ - $ - $ - $ 402,556 Less: returns, discounts and allowances - - - Net sales - - - 402,556 Cost of good sold - - - 383,463 Gross profit - - - 19,093 Selling expenses 94,800 69,356 125,150 738,107 General and administrative expenses 127,985 251,971 1,104,114 473,161 Loss from operations (222,785 ) (321,327 ) (1,229,264 ) (1,192,175 ) Other Income (Expense): Interest Expense (1,355 ) (21,098 ) (5,527 ) (56,929 ) Other Income - 81,341 29,168 406,201 Total other income (expense) (1,355 ) 60,243 23,641 349,272 Loss before provision for income taxes (224,140 ) (261,084 ) (1,205,623 ) (842,903 ) Provision for income taxes - Net loss $ (224,140 ) $ (261,084 ) $ (1,205,623 ) $ (842,903 ) Net loss per share, basic and diluted $ (0.000 ) $ (0.001 ) $ (0.003 ) $ (0.003 ) Shares used in per-share calculation, basic and diluted 473,375,095 347,440,278 446,416,805 310,022,427 The accompanying notes are an integral part of the financial statements. - 5 - International Food Products Group, Inc. Statements of Cash Flows (Unaudited) For Each of the Nine-Month Periods Ended March 31, 2008 and 2007 For the Nine-Month Periods Ended March 31, 2008 2007 Cash flows from operating activities: Net loss $ (1,205,622 ) $ (842,903 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Shares issued for services 1,065,017 1,192,144 Decrease (increase) in assets: Prepaid expenses (136,525 ) (928 ) Inventories - 86,906 Increase (decrease) in liabilities: Accounts payable (97,180 ) (82,150 ) Accrued expenses 113,619 (69,852 ) Accrued payroll costs 56,530 (264,860 ) Net cash provided by (used in) operating activities (204,161 ) 18,357 Cash flows from investing activities: Change in restricted cash - - Net cash provided by financing activities - - Cash flows from financing activities: Proceeds from issuance of note payable 9,859 359,000 Stock issued for debt 130,000 - - Payment on a note payable from a related party - (385,408 ) Sale of common shares 64,000 10,065 Net cash provided by financing activities 203,859 (16,343 ) Net increase in cash (302 ) 2,014 Cash at beginning of period 1,870 2,318 Cash at end of period $ 1,568 $ 4,332 The accompanying notes are an integral part of the financial statements. - 6 - International Food Products Group, Inc. Statements of Cash Flows (Unaudited) For Each of the Nine-Month Periods Ended March 31, 2008 and 2007 Supplemental Disclosures of Cash Flow Information For the Nine-Month Periods Ended March 31, 2008 2007 Interest paid - third parties $ - - Income taxes paid $ - $ 375 Supplemental Schedule of Non-cash Investing and Financing Activities Issuance of shares for payment of Debt: Third party $ $ 49,031 Related party - $ - Issuance of shares for payment of accrued payroll liability $ 130,000 $ - The accompanying notes are an integral part of the financial statements. - 7 - International Food Products Group, Inc. Notes to the Financial Statements (Unaudited) As of March 31, 2008 and For Each of the Three-Month and Nine-Month Periods Ended March 31, 2008 and 2007 1.
